Citation Nr: 0918800	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
arthritis of the cervical spine with intervertebral disc 
disease.

2.  Entitlement to a rating in excess of 40 percent for 
arthritis of the thoracolumbar with lumbar stenosis and 
intervetebral disc disease, postoperative decompressive 
laminectomy at L2-L5 (formerly arthritis of the thoracolumbar 
spine with ankylosis), prior to August 22, 2007. 

3.  Entitlement to a rating in excess of 40 percent for 
arthritis of the thoracolumbar spine with lumbar stenosis and 
intervertebral disc disease, postoperative decompressive 
laminectomy at L2-L5, from January 1, 2008.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to 
October 1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued in 
September 2004 in which the RO, in pertinent part, 
recharacterized the Veteran's arthritis of the thoracic and 
lumbar spine as thoracolumbar spine with favorable ankylosis 
and assigned a 40 percent rating, effective April 13, 2004, 
and denied the veteran's claim for a rating in excess of 10 
percent for arthritis of the cervical spine.  

In a December 2005 rating decision, the RO increased the 
rating for the Veteran's arthritis of the cervical spine from 
10 percent to 30 percent disabling, effective from April 13, 
2004 (the date of receipt of the Veteran's claim).  In an 
April 2008 rating decision, the RO recharacterized the 
Veteran's thoracolumbar spine disability as: arthritis of the 
thoracolumbar spine with lumbar stenosis and intervertebral 
disc disease, postoperative decompressive laminectomy at L2-
L5.  By that same rating decision, the RO granted a temporary 
total rating (TTR) pursuant to 38 C.F.R. § 4.30, based a 
surgical procedure (laminectomy) for the thoracolumbar spine 
which necessitated convalescence beginning on August 22, 
2007, with the 40 percent rating restored on January 1, 2008.  
As higher ratings are available for each of the Veteran's 
spinal disabilities, he is presumed to be seeking the maximum 
available benefit for a disability.  As such, the claims for 
increased ratings remain viable issues on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

Further, in the April 2008 rating decision, the RO 
effectively established secondary service connection for 
neurologic impairment associated with the service-connected 
the thoracolumbar and cervical spine disabilities by 
separately characterizing the neurologic impairment as: (1) 
intervetebral disc syndrome, right and left lower 
extremities, with each extremity evaluated as 10 percent 
disabling; and (2) intervertebral disc syndrome, right and 
left upper extremities, with each extremity evaluated as 
noncompensable.  In May 2008, the Veteran was provided notice 
of this decision and of his appellate rights; but a notice of 
disagreement (NOD) contesting the initial ratings or the 
effective dates assigned for any, or all, of his extremities 
has not been received.  However, during his February 2009 
Board hearing, the Veteran appeared to raise the claims for 
increased ratings for intervertebral disc syndrome (IVDS) of 
his upper and lower extremities; even so, these issues are 
not in appellate status before the Board.  See Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996) (holding hearing testimony 
before the Board, even though given within the one-year NOD 
filing period, cannot constitute a valid NOD, because it was 
taken before the Board and not the RO and it did not serve to 
trigger or initiate appellate review).  Thus, these issues 
are referred to the RO for appropriate action.

As a final preliminary matter, the Board notes that in March 
2008 and December 2008, the Veteran filed claims for 
peripheral neuropathy of all four extremities claimed as due 
to exposure to Agent Orange and for entitlement to a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability.  As the matters involving the 
four extremities seems to be implicated by the April 2008 
rating awards, and as the matter concerning the TDIU claim 
has yet to be adjudicated by the RO, they are referred to the 
RO for clarification and action deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.

REMAND

With respect to the Veteran's increased rating claims, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  Although the 
Veteran's most recent VA spine examination was in March 2008 
following his laminectomy, during the February 2009 Board 
hearing the Veteran testified that his symptoms had worsened 
to include urinary and bowel problems and the Board notes 
that the examiner did not have copies of private treatment 
records or test results for the period before or after the 
laminectomy or copies of the hospital records pertaining to 
the laminectomy.  The claims file contains copies of 
treatment records from his private orthopedist, L. R. H., 
M.D., up until May 11, 2004, and a few statements from Dr. L. 
R. H. and a statement from his private neurosurgeon, K. P. 
W., M. D., along with selected medical records dated up until 
September 13, 2007, but no neurological test results (EMG or 
NCS).  Thus, after the VA has had an opportunity to obtain 
the Veteran's private treatment records, he should be 
scheduled for examination to ascertain the current nature of 
his spinal disabilities and associated symptomatology.  The 
Veteran is hereby advised that, failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claims on appeal.  See 38 C.F.R. § 3.655 
(2008).

To ensure that all due process requirements are met, the 
Veteran should be given another opportunity to present 
information and/or evidence pertinent to his appeal.  In 
particular, the VA should ensure that the Veteran is properly 
notified of what evidence is needed to support an increased 
rating, to include on an extraschedular basis, and ensure 
that the notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), as regards to increased 
ratings and effective dates, as appropriate.  Such notice 
should include the rating criteria for all higher ratings for 
a disability, in this case, to include for appropriate 
diagnostic codes for rating IVDS based on incapacitating 
episodes under 38 C.F.R. § 4.71a, for rating urinary, voiding 
and bowel dysfunction under 38 C.F.R. §  4.115a and b, for 
rating surgical scars under 38 C.F.R. § 4.118, and for rating 
neurological symptoms under 38 C.F.R. § 4.124a.

After providing the appropriate notice, the VA should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)).  
However, identification of specific actions requested on 
remand does not relieve the RO/AMC of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the VA should also undertake any 
other development or notification action deemed warranted 
prior to readjudicating the matters on appeal.  The RO/AMC's 
adjudication of the appeal should include consideration of 
all evidence added to the record since the last adjudication 
of the claims.  The RO/AMC should also consider whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, consistent with the facts found) pursuant to 
the Hart decision, cited to above, and whether separate 
ratings for urinary, voiding and bowel dysfunction, surgical 
scars, and/or for neurological symptoms are warranted.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a 
veteran is entitled to separate ratings for each residual 
arising from a single disability only if none of the 
symptomatology for one condition is duplicative or 
overlapping with symptomatology of the other condition).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
Explain the type of evidence that is his 
ultimate responsibility to submit to 
establish an increased rating claim, to 
include on an extraschedular basis.  
Specifically request that the Veteran 
provide authorization to enable VA to 
obtain all outstanding pertinent medical 
records and test results from his 
orthopedist, Dr. L. R. Hubrich, since May 
11, 2004 to the present and from his 
private neurosurgeon, Dr. K. P. Walpert, 
to include neurological test (EMG/NCS) 
results and treatment records, both 
before and after the Veteran's August 
2007 laminectomy, and from St. Mary's 
Health Care System, Inc. in Athens, 
Georgia, pertaining to hospitalization in 
conjunction with an August 2007 
laminectomy.

Ensure that the letter meets the 
requirements of Vazquez/Flores and 
Dingess/Hartman (cited to above) as 
regards to increased and an 
extraschedular ratings and effective 
dates, as appropriate.  In particular, 
provide at least general notice of all 
possible rating criteria under which the 
Veteran's cervical and thoracolumbar 
spine disabilities and all associated 
symptomatology may be rated, to include 
diagnostic codes: for rating IVDS based 
on incapacitating episodes under 
38 C.F.R. § 4.71a, for rating urinary, 
voiding and bowel dysfunction under 
38 C.F.R. §  4.115a and b, for rating 
surgical scars under 38 C.F.R. § 4.118, 
and for rating neurological symptoms 
under 38 C.F.R. § 4.124a.  The notice 
should also explain that the effective 
date of an increase in disability will be 
established as of the date the evidence 
shows that the level of disability 
supports such a rating.

The letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

2.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, arrange for the 
veteran to undergo VA genitourinary, 
orthopedic, and neurological 
examination(s), by appropriate 
physicians.  The entire claims file must 
be made available to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-rays), if deemed warranted, should be 
accomplished (with all findings made 
available to the examiner(s) prior to 
completion of the report), and all 
clinical findings should be reported in 
detail.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the Veteran's 
cervical and thoracolumbar spine 
disabilities.  The examiner should also 
offer an opinion as to whether the 
Veteran has any separately ratable 
neurological residual (in addition to 
orthopedic residuals) as a manifestation 
of his service-connected spine 
disabilities and, if so, identify the 
nerve(s) involved and note whether the 
impairment is manifested by complete 
paralysis, or mild, moderate, or severe 
incomplete paralysis, neuralgia or 
neuritis.

The orthopedic examiner should conduct 
range of motion testing of the cervical 
and thoracolumbar spine (expressed in 
degrees, with standard ranges provided 
for comparison purposes).  He or she 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, 
whether such is favorable or unfavorable, 
and the extent of such ankylosis.

For IVDS symptoms from the service-
connected cervical and thoracolumbar 
spine disabilities, the examiner should 
render findings as to the existence and 
frequency of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician), specifically, 
whether over the last 12-month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least 2 weeks 
but less than 4 weeks; (b) at least 4 
weeks but less than 6 weeks; or (c) at 
least 6 weeks.

The examiner should indicate whether the 
Veteran's surgical scar is deep 
(associated with underlying soft tissue 
damage) and affects an area of 39 sq. cm. 
or more, is unstable or painful on 
examination, or limits the function of 
the affected part.

The genitourinary examiner should comment 
on whether there is evidence of urine 
leakage, urinary frequency, or voiding 
dysfunction associated with the Veteran's 
service-connected cervical and/or 
thoracolumbar spine disabilities.  If the 
Veteran has voiding dysfunction, the 
examiner should note whether the Veteran 
uses an appliance or wears absorbent 
material and the frequency such materials 
must be changed (less than 2 times, 2 to 
4 times, or more than 4 times a day).  If 
the Veteran has urinary frequency, the 
examiner should indicate the frequency of 
daytime and nighttime voiding (whether 
the daytime voiding interval is between 2 
and 3 hours, between 1 and 2 hours, or 
less than 1 hour and whether the veteran 
awakes to void at least 2 times, 3 to 4 
times, or more than 4 times per night).  
If the Veteran has obstructed voiding, 
the examiner should indicate whether (1) 
post-void residuals are greater than 150 
cc; (2) the Veteran has a markedly 
diminished peak flow rate (less than 
10cc/sec.) based on uroflowmetry or 
recurrent urinary tract infections 
secondary to obstruction; or (3) his 
obstructive symptoms require dilatation 1 
or 2 times a year.  The examiner should 
also comment on whether there is any 
bowel dysfunction associated with the 
Veteran's service-connected cervical 
and/or thoracolumbar spine disabilities 
and, if so, described the nature and 
extent of such dysfunction.

The examiner(s) should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report(s).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's increased 
rating claims, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
The RO/AMC should document its 
consideration of whether "staged 
ratings," pursuant to the Hart decision, 
cited to above, and whether separate 
ratings for urinary, voiding and/or bowel 
dysfunction, surgical scars, surgical 
scarring, or for neurological symptoms, 
pursuant to the Esteban decision, cited 
to above, are warranted.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran and his representative have  the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


